Citation Nr: 0928751	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran had active service in the Recognized Guerilla 
Forces of the Philippines from November 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

The Veteran's claim of entitlement to a TDIU has been before 
the Board previously and was remanded in September 2004 and 
August 2005 for further development and adjudication, when 
the Board found that it was intertwined with a separate claim 
of service connection for malaria.  In May 2007, the Board 
remanded these two claims again, along with an additional 
intertwined claim for service connection for a disorder of 
the optic nerves.  The Board noted in its remand that the 
Veteran had submitted a timely Notice of Disagreement to the 
RO's denials of the claims for service connection for malaria 
and disorder of the optic nerves.  At the time of the Board's 
May 2007 remand, the RO had not issued a Statement of the 
Case (SOC) regarding these claims.  Before issuing an SOC, 
the Board requested the Appeals Management Center (AMC) to: 
notify the Veteran as to the evidence needed to substantiate 
his claims for service connection for malaria and a disorder 
of the optic nerves, ensure compliance with the VCAA's duties 
to notify and assist, and re-adjudicate all the claims.  

The record indicates that after the appropriate development 
was accomplished, the RO issued an SOC, denying the Veteran's 
claims for service connection for malaria and an optic nerve 
disorder, on June 3, 2009.  Neither the Veteran, nor his 
representative, has filed a substantive appeal to the Board 
regarding these issues.  As such, the Board finds that these 
matters are not in appellate status.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1105 (2008).  

With respect to the TDIU claim, the record indicates that, on 
June 3, 2009, the AMC issued an SSOC and subsequently 
returned the case to the Board.  As such, the Board finds 
that the provisions of the Board's May 2007 remand have been 
complied with sufficiently and will now proceed with its 
review of the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (20085).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
Veteran in the development of his claim and has notified him 
of the information and evidence necessary to substantiate his 
claim.

2.  The Veteran's only service-connected disabilities are 
residuals of a shrapnel wound to the right middle and small 
fingers with retained metallic foreign bodies, evaluated at 
10 percent; scars from a shrapnel wound to the forehead, 
rated 10 percent; and scars from a shrapnel wound to the 
right scapular region, evaluated as noncompensable. 

3.  The Veteran has no formal education; he has not provided 
any information relating to his employment history despite 
the RO's request to do so.

4.  The Veteran's service-connected disabilities, by 
themselves, are not of sufficient severity as to prevent him 
from engaging in some form of substantially gainful 
employment consistent with a lack of formal education without 
regard to advancing age.







CONCLUSION OF LAW

The schedular criteria for a total disability evaluation 
based on individual unemployability due to service-connected 
disability have not been met, a referral for consideration of 
a total disability evaluation based on individual 
unemployability on an extraschedular basis is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.18, 
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that an April 2008 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant was informed about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that the VA would seek to provide; 
and the information and the evidence the appellant was 
expected to provide; and provided the information required by 
Dingess.  The notice also included a form, requesting 
specific information regarding the Veteran's claim for a 
TDIU.  The record indicates that the Veteran submitted this 
form to the VA in May 2008.  However, the April 2008 notice 
was not issued to the appellant prior to the September 2003 
rating decision from which this appeal arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the AMC re-adjudicated the appellant's claims, as 
demonstrated by the June 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in this case was 
harmless error.  The appellant has not demonstrated or even 
pled prejudicial error.  He is represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated that he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the appellant was expected to 
provide.  

It is also pertinent to note that while the U.S. Court of 
Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm (Sanders v. Nicholson, 487 F.3d 881 (2007)), the 
U.S. Supreme Court has recently reversed that decision, 
finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), 
which provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that-except for 
cases in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim-
the burden of proving harmful error must rest with the party 
raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  In a July 
2008 statement, the Veteran indicated that he had submitted 
all the medical evidence necessary to decide this matter.  As 
such, there is no indication of any additional relevant 
evidence that has not been obtained.  As will be explained 
more fully below, the Board finds that the schedular criteria 
for a total disability evaluation based on individual 
unemployability due to service-connected disability have not 
been met, nor have the criteria for referral for 
consideration of a total disability evaluation based on 
individual unemployability on an extraschedular basis been 
met.  There is sufficient medical evidenced of record to 
determine the impact that the Veteran's service-connected 
disabilities has upon his ability to work.  As such, there is 
no duty to obtain an examination or medical opinion.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

b.  Factual Evidence.  The Veteran filed a claim for a TDIU 
in August 2002.  Currently, service connection is in effect 
for residuals of a shrapnel wound to the right middle and 
small fingers with metallic foreign bodies, evaluated at 10 
percent; scars from a shrapnel wound to the forehead, rated 
10 percent from May 25, 2001; and scars from a shrapnel wound 
to the right scapular region, evaluated as noncompensable.  
The Veteran has several claims for which the VA previously 
denied service connection, to include an eye disorder, 
malaria; an ulcer; and posttraumatic stress disorder.

In a November 2001 VA examination report, the Veteran 
reported that, in 1941, he incurred shrapnel wounds to the 
middle and ring finger (3rd and 4th digits) of his right 
hand.  He claimed that he did not sustain a shrapnel wound in 
his little finger (5th digit).  He complained of pain at the 
sites of the injuries, for which he reported taking herbal 
medicines that provides only temporary relief.  He also 
complained of flare-ups of pain once a week, where the pain 
reaches a level of mild to moderate.

Upon examination, the clinician found that the Veteran had a 
healed scar on the 3rd digit of the right hand, dorsum of 
middle phalanx.  The scar was non-tender, faintly visible, 
non-disfiguring, and measuring 1 cm by 1/8 cm.  Range of 
motion tests revealed that he could reach the right thumb 
slowly, with difficulty and pain.  He could not reach the 
palmar crease by 1 cm passively; he could not reach it by 2 
cm actively.

The Veteran alleged a shrapnel wound to the 4th digit of his 
right hand, middle phalanx. There was no visible scar and the 
area was non-tender.  Range of motion tests revealed that he 
could reach the right thumb with pain.  He could not reach 
the palmar crease passively with pain; he could not reach it 
by 1 cm actively.

The Veteran could not recall having suffered from a shrapnel 
wound to the 5th digit on his right hand.  There were no 
visible scars.  There was no loss of motion in the finger.

The Veteran had no loss of motion in the rest of the fingers 
of the right hand.  There was no gross atrophy or swelling in 
any of the fingers, but there was some stiffness and 
tenderness in the 3rd, 4th, and 5th digits.  He was able to 
hold a glass, spoon, and pencil with difficulty (especially 
if the object was heavy).  He could hold a cane.  He had 
difficulty with fine movement.

The clinician diagnosed the Veteran with: 1) a healed scar on 
the 3rd digit of the right hand, with loss of motion; 2) an 
alleged healed scar on the 5th digit of the right hand which 
is the residual of a shrapnel wound with metallic foreign 
bodies.  The scar was not visible and there was post 
traumatic arthritis and flexion deformity of the distal 
interphalangeal joint, with loss of motion; and 3) minimal 
degenerative joint disease of the rest of the joints of both 
hands (probably not related to shrapnel wounds).

In an additional November 2001 VA medical examination, the 
Veteran reportedly indicated having mild pain at the site of 
the injuries to his forehead, for which he took "herbal 
medicine."  The examiner noted a faint healed scar at the 
mid-forehead, measuring 1 inch by 1/8 cm, non-depressed, non-
adherent, and non-tender.  The color matched the surrounding 
skin and there was no disfigurement.  The examiner indicated 
that the Veteran would experience no loss of function due to 
the scar.  Having reviewed 1963 treatment records, the 
examiner noted a palpable hard, round foreign body under the 
skin.  He also noted 1963 skull X-ray showing tiny metallic 
foreign bodies, probably in the soft tissue of the lower 
portion of the forehead.  The diagnosis was a healed scar of 
the forehead.  

In an additional November 2001 VA medical examination, the 
Veteran reportedly indicated having mild pain at the site of 
shrapnel injuries to his right shoulder, for which he took 
"herbal medicine."  The examiner noted that the Veteran had 
a healed scar of the mid-supra scapular region, measuring 7 
by 1/2 centimeter in its widest measurement.  The scar was non-
depressed, slightly adherent, with slight cicatrices, non-
tender and colored slightly darker brown than the surrounding 
skin.  The examiner found the Veteran to have slight 
tenderness of the right shoulder with no swelling, no loss of 
motion, no loss of motion on flare-up, and slight pain on 
full range of motion.  The diagnosis was minimal degenerative 
joint disease of the shoulders, probably not related to a 
shrapnel wound.  

In August 2002, the Veteran had x-rays of his skull taken. 
There was noted to be no fracture or traumatic 
pneumocephalus.

In a March 2004 statement, the Veteran contended that the 
shrapnel wound to his forehead caused several conditions, 
including chronic headaches and partial blindness.  He also 
indicated that he had malaria and stiffness of the middle, 
ring and small fingers of his right hand.  He stated that 
these conditions, combined with his plain illiteracy, zero 
net worth, and a dependent spouse supported his claim for a 
TDIU.  

In a June 2004 statement, the Veteran indicated that he had 
no further evidence to submit.  

In a May 2008 statement, specifically a TDIU information 
form, the Veteran stated that he could not work due to the 
following service-connected disorders: "defective eyes, 
fingers paralyzed, illiterateness."  When requested to list 
all employment, including self-employment, for the last five 
years he had worked, the Veteran wrote "not applicable."  
When asked if he had left his last job/self-employment due to 
disability, the Veteran checked a box labeled "no."  When 
asked about his education, the Veteran wrote that he did not 
have a formal education.  When requested to supply 
information about treatment for his disorders, the Veteran 
stated "please see all medical evidence I submitted to RO 
Manila."

b.  Law and Regulations.  The VA will grant a total rating 
for compensation purposes based on unemployability when the 
evidence shows that the Veteran is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  TDIU benefits are granted only when it 
is established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
TDIU benefits; if there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The Board does not have the authority to assign an 
extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

c.  Analysis.  The Veteran contends that the combination of 
his service-connected disabilities prevent him from engaging 
in any type of gainful employment and that, as a result, he 
should be awarded a TDIU.  In his May 2009 statement, 
specifically a TDIU information form, the Veteran indicated 
that he was illiterate and did not have a formal education.  
However, he did not indicate the nature of his last job/self-
employment or when he left said employment.  Also, when asked 
to state if he left his last job/self-employment due to a 
disability, the Veteran responded "no."

The Veteran has three service-connected disabilities, 
specifically, residuals of a shrapnel wound to the right 
middle and small fingers with metallic foreign bodies, 
evaluated at 10 percent; scars from a shrapnel wound to the 
forehead, evaluated at 10 percent; and scars from a shrapnel 
wound to the right scapular region, evaluated as 
noncompensable.  As the Veteran does not have a single 
service-connected disability ratable at 60 percent or more, 
or at least one disability ratable at 40 percent or more, to 
bring the combined rating to 70 percent or more, he does not 
satisfy the percentage rating standards for individual 
unemployability benefits.  See 38 C.F.R. § 4.16(a).  However, 
the question remains whether such benefit is warranted an 
extraschedular basis.  38 C.F.R. § 4.16(b).

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e. work which 
is more than marginal, that permits the individual to earn a 
"living wage") consistent with his education and occupational 
experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For 
a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the evidence of record does not support 
the Veteran's claim that his service-connected disabilities, 
standing alone, prevent him from engaging in all forms of 
substantially gainful employment consistent with his lack of 
a formal education.  Initially, the Board notes that the 
Veteran's service-connected disorders have not required 
frequent hospitalizations so as to affect a pursuit of 
employment or to render his symptoms outside the scope of the 
schedular criteria.  In fact, the record does not contain any 
record of hospitalization for any of the service-connected 
disorders since the November 2001 VA examination.  VA may not 
consider the Veteran's advanced age or his nonservice-
connected disabilities in determining whether he is 
unemployable.  38 C.F.R. §§ 4.16, 4.19.

The Board also notes that the Veteran has not submitted any 
evidence indicating that his current service-connected 
disorders preclude him from engaging in substantially gainful 
employment.  There is no competent medical opinion of record 
that supports the claim.  As noted previously, in his May 
2008 statement, recorded on a TDIU form, the Veteran did not 
provide information on his past employment and indicated that 
he did not have to leave his last job/self-employment due to 
disability.  The Veteran also has not submitted any 
additional reports from employers or acquaintances indicating 
the effects the service-connected disorders had on his 
employment.  

The medical evidence does not indicate that the Veteran has a 
service-connected disorder that would preclude him from 
engaging in substantial employment.  In November 2001 VA 
medical examinations, the examiners noted that the Veteran's 
forehead disorder was not productive of pain; and the right 
shoulder disorder was not productive of loss of range of 
motion.  Although the examiner noted that the Veteran had 
difficulty with fine movements and grasping small objects 
with his right hand, the clinician did not indicate that the 
service-connected right middle and small finger disorders 
affected in a manner not contemplated by the VA ratings 
schedule.  There is no ankylosis of any digit and while there 
is some loss of grasping and grip strength, there is definite 
remaining function of the right hand.  The service-connected 
residuals are very local in nature; they do not result in any 
limitation of motion of a major joint and overall, do not 
cause significant functional impairment.  

In the Veteran's statements, he has implied that he is 
unemployable mainly due to disorders for which he is not or 
cannot be service-connected.  He has indicated that he cannot 
work, in part, due to eye disorders, malaria, his illiteracy, 
and the need to care for his ailing wife.  The Board notes 
that the VA has denied the Veteran's claims for eye disorders 
and malaria in previous decisions.  The Veteran's need to 
care for his spouse is not relevant to the claim for a TDIU.  
While his lack of formal education is a factor in determining 
entitlement to a TDIU, it does not preclude many types of 
employment in the local economy and, as noted above, the 
Veteran has failed to provide any information relating to his 
employment history as requested by the RO.  As such, the 
Board finds that the evidence does not show that the 
Veteran's currently service-connected disorders, by 
themselves, have precluded him from maintaining substantially 
gainful employment.  Accordingly, referral for consideration 
of a total disability rating based upon individual 
unemployability due to service-connected disabilities under 
the provisions of 38 C.F.R. § 4.16(b) is not warranted.

The Board has been cognizant of the "benefit of the doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
overwhelming preponderance of the evidence shows that the 
Veteran's service-connected disabilities, by themselves, are 
not of sufficient severity as to prevent him from engaging in 
some form of substantially gainful employment consistent with 
a lack of formal education without regard to advancing age or 
nonservice-connected disabilities.
 

ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


